Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 6, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160083 & (16)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160083
                                                                    COA: 347741
                                                                    Genesee CC: 90-043984-FC
  ODELL DWAYNE DOUGLAS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 28, 2019 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Manning (Docket No. 160034) is pending on appeal before this Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case. The motion to remand remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 6, 2020
          t0303
                                                                               Clerk